Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to Application #16/484,343 filed on 08/07/2019 in which Claims 1-17 are presented for examination.

Status of Claims
Claims 1-17 are pending, of which Claims 1, 5, 7, 8, 9, 13, 14, 15 are rejected under 35 U.S.C. 103.  Claims 2-4, 6 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below, Claims 10-12, 16-17 are considered allowable over prior art once any additional issues described below are satisfactorily addressed.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connection module configured to establish, encrypt, transmit, generate, receive, decrypt, send, implements”, “a protection module configured to prevent, receive, verify, determine, enable, obtain, using, decrypt, receiving”, “the sink device from using, to receive, use, matching”, “a content source device preventing, encrypting, transmitting, enabling, obtain, decrypt, generating, obtain, transmitting, generated, receiving, calculating, determining, received”, “the secure element configured to receive, verify, send”, in claim(s) 1-12, 14, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner encourages the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 7, 8, 9, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan et al. WO 2015/175185 Al in view of TRAW et al. US Patent Application Publication No. 2002/0007452.  Hwan et al. WO 2015/175185 Al is cited by applicant in applicant’s IDS of 08/07/2019.

Regarding Claim 1, Hwan et al. discloses:
A content source device configured to connect to a content sink device to transmit digital media content to the content sink device [(Hwan et al. Par 4 Lines 1-3; Fig 1, 2) where Hwan et al. teaches a content source device transmitting encrypted digital media data to a content sink device], the content source device comprising:
a connection module configured to: establish a connection to the sink device [(Hwan et al. Par 4 Lines 1-3; Par 21 Lines 1-2; Fig 1, 2) where Hwan et al. teaches a content source device establishing a connection to transmit encrypted digital media data to a content sink device];
encrypt digital media content for transmission across the connection using a first cipher with a connection key; and transmit the encrypted digital media content to the sink device over the connection [(Hwan et al. Par 4 Lines 1-3; Par 21 Lines 1-2; Par 26 Lines 1-3; Fig 1, 2) where Hwan et al. teaches a content source device encrypting digital media content with a session or connection key that the content source device then transmits over the connection to the content sink device]; and
a protection module configured to: prevent the sink device from using the digital media content without authorization; receive verification data identifying the sink device; verify the verification data; determine if the verification data identifies a sink device authorized to receive digital media content over the connection; and if the determination is positive, enable the sink device to use the digital media content. [(Hwan et al. Par 25 Lines 1-6; Fig 2) where Hwan et al. teaches a protection module in the content source device preventing the content sink device from using the digital media content without authorization by insisting on receiving verification data from the content sink device before providing or allowing the content sink device to receive or utilize the digital media content];

Hwan et al. does not appear to explicitly disclose:
that the verification data is a digital certificate

However, TRAW et al. discloses:
that the verification data is a digital certificate [(TRAW et al. Par 80 and Par 131) where TRAW et al. teaches the use of digital certificates that are exchanged between two parties as verification data before transmitting protected content streams that are accessible by the destination party].

Hwan et al. and TRAW et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwan et al. and the teachings of TRAW et al.by providing digital certificates that are exchanged between two parties as verification data before transmitting protected content streams that are accessible by the destination party as taught by TRAW et al.in the teaching described by Hwan et al.
The motivation for doing so would be to increase the usability and flexibility of Hwan et al. by providing digital certificates that are exchanged between two parties as verification data before transmitting protected content streams that are accessible by the destination party as taught by TRAW et al.in the teaching described by Hwan et al. so as to provide industry standard security by the use of digital certificates as verification or authorization data in allowing access to protected data.

Regarding Claim 5, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 1, wherein the protection module comprises a secure element, wherein the secure element is configured to receive and verify the digital certificate [(Hwan et al. Par 25 Lines 1-6; Fig 2) where Hwan et al. teaches a protection module in the content source device preventing the content sink device from using the digital media content without authorization by utilizing a secure element insisting on receiving verification data or a digital certificate (TRAW et al. Par 80 and Par 131) from the content sink device before providing or allowing the content sink device to receive or utilize the digital media content] [(TRAW et al. Par 80 and Par 131) where TRAW et al. teaches the use of digital certificates that are exchanged between two parties as verification data before transmitting protected content streams].

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 1, wherein determining if the sink device is authorized to receive the digital media content comprises matching the digital certificate with authorization data, wherein the authorization data is received by the content source device from an external data source [(TRAW et al. Par 25) where TRAW et al. teaches the digital certificate is matched with authorization data of being signed by a license authority, also ensuring that the digital certificate has to be received by the content source device from an external data source].

Regarding Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 7.  Applicant is directed to the rejection of Claim 7 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 7, wherein the content source device comprises a conditional access system and the authorization data is received as part of control or management messages for the conditional access system [(TRAW et al. Par 93 Lines 2-6) where TRAW et al. teaches a conditional access mechanism for control or management which depends on exchanged device certificates or authorization data].

Regarding Claim 9, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 1, where the protection module is configured to receive an activation message and to prevent the sink device from using the digital media content without authorisation in response to the activation message [(Hwan et al. Par 25 Lines 1-6; Par 47 Lines 2-4; Fig 2) where Hwan et al. teaches a protection module in the content source device being selectively activated and preventing the content sink device from using the digital media content without authorization by insisting on receiving verification data from the content sink device before providing or allowing the content sink device to receive or utilize the digital media content].

Regarding Claim 13, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 1, wherein the connection is a wired connection comprising a cable removably connected between the content source device and the content sink device [(TRAW et al. Par 131) where TRAW et al. teaches an IEEE 1394 firewire serial connection between multiple source and sink devices, since these are different standalone devices that are interconnected over an IEEE 1394 firewire serial connection, it is required that the IEEE 1394 firewire cable connected between them be addable and removable as the different devices are connected and disconnected].

Regarding Claim 14, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Hwan et al. and TRAW et al. discloses:
A content source device according to claim 1, wherein the connection module implements High-bandwidth Digital Content Protection protocol to encrypt the digital media content [(Hwan et al. Par 4 Lines 1-3; Par 21 Lines 1-2; Fig 1, 2) where Hwan et al. teaches a content source device establishing a connection to transmit encrypted digital media data utilizing the HDCP encryption protocol to a content sink device].

Regarding Claim 15:
It is a method claim corresponding to the device claim of claim 1. Therefore, claim 15 is rejected with the same rationale as applied against claim 1 above.

Allowable Subject Matter
Claims 2-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
a content source device that generates a second content or session key; preventing a sink device from using digital media content without authorization includes encrypting the digital media content with a second cipher using a second content or session key and transmitting the digital media content encrypted with both the first and second ciphers each based on a respective first or second content or session key to the sink device; and enabling the sink device to use the digital media content comprises enabling the sink device to obtain the second content or session key to decrypt the digital media content using both the first and the second connection or session keys

As recited in dependent Claims 2-4, 6 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Allowable Subject Matter
Claims 10-12, 16-17 are considered allowable over prior art.

The instant invention is directed to devices and a method for protecting the transmission of digital media content between devices.

The closest prior art, as recited, Hwan et al. WO 2015/175185 Al and TRAW et al. US Patent Application Publication No. 2002/0007452, are also generally directed to various aspects of protecting the transmission of digital media content between devices.  However, Hwan et al. or TRAW et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim 10.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 10:
a content source device including a connection module configured to establish a connection to itself (the content source device), receive encrypted digital media content transmitted by itself (the content source device) to itself (the content source device) over the established connection to itself (the content source device), decrypt digital media content received by itself (the content source device) that has been transmitted by itself (the content source device) to itself (the content source device) over the established connection to itself (the content source device) using a first cipher with a connection key, a protection module configured to transmit a digital certificate over the established connection to itself (the content source device) from itself (the content source device) to itself (the content source device) that identifies a sink device.
When combined with the additional limitations found in Claim 10.

Therefore Claims 10-12, 16-17 of the instant application are considered allowable over the cited prior art once any additional issues described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacMullan et al - US_20060209745_A1_I: MacMullan et al teaches secure delivery of digital content from a generalized content source to a generalized content sink.
MacMullan et al - US_20060209884_A1_I: MacMullan et al teaches an automatic detection and an automatic connection process for secure delivery of digital content from a generalized content source to a generalized content sink.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498